Citation Nr: 1640833	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  14-26 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for sleep problems as a manifestation of an undiagnosed illness or chronic multi-symptom illness.  

5.  Entitlement to service connection for nightmares as a manifestation of an undiagnosed illness or chronic multi-symptom illness.  

6.  Entitlement to service connection for fatigue as a manifestation of an undiagnosed illness or chronic multi-symptom illness.  




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1988 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that on his July 2014 VA Form 9, the Veteran did not indicate whether or not he desired a Board hearing.  In an August 2016 correspondence, the Board attempted to clarify whether the Veteran wanted a Board hearing.  To date the Veteran has not responded and therefore, the Board finds that the Veteran does not desire a hearing before the Board.   

The Veteran's Virtual VA claims file reveals VA treatment records dated October 2010 to January 2013.  The Veteran's Veterans Benefits Management System (VBMS) file reveals the August 2016 hearing clarification letter.  

The issues of entitlement to service connection for PTSD, a disability manifested by sleep impairment, a disability manifested by nightmares and a disability manifested by fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability for VA purposes.

2.  The Veteran's tinnitus did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted and  the division of responsibilities in obtaining evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Here, these notice requirements were accomplished by letters sent in July 2010 and August 2011, prior to the initial rating decision.  The letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.

In regards to his bilateral hearing loss, the Veteran was afforded a VA examination in November 2010.  The Board finds that the VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Veteran has not alleged a worsening of his symptoms to warrant a new VA examination.  

In regards to the Veteran's tinnitus, the Veteran was afforded a VA examination in November 2010 and an addendum opinion in June 2012.  The Board finds that the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  Id.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that is related to his military service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Turning to the evidence of record, VA treatment records dated October 2010 to January 2013 are absent of any complaints, treatment or diagnosis of bilateral hearing loss.  

The Veteran was afforded a VA examination in November 2010.  The Veteran's Maryland CNC Word List speech recognition scores were 100 percent in both ears.  The Veteran's pure tone thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
10
15
15
LEFT
5
10
10
15
15

In an October 2011 statement, J.B stated that the Veteran suffers from hearing loss.  

Based on the evidence above, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.

The Board acknowledges the Veteran's assertions that he has bilateral hearing loss.  The Board also acknowledges the lay statement from J.B.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of bilateral hearing loss for VA purposes falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report symptoms of hearing loss and J.B can competently report what she believes to be hearing loss, any opinion regarding whether the Veteran has bilateral hearing loss for VA purposes requires the use of specific medical testing and medical expertise that neither the Veteran nor J.B. has demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's and J.B's assertions that the Veteran has bilateral hearing loss for VA purposes.

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Tinnitus

Turning to the evidence of record, the Veteran has a current diagnosis of tinnitus as illustrated by the November 2010 VA examination.  

Additionally, the Veteran's DD-214 shows that his military occupational specialty was Cannon Crewmember and he received the Rifle M16 (Marksman)/Hand Grenade (Sharpshooter) Badge.  As such, the Board finds that the Veteran's report of noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Therefore, the claim turns on whether the Veteran's currently diagnosed tinnitus is related to his in-service noise exposure.

In this regard, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of tinnitus.  The Board notes that there is no separation examination of record.  However, the Veteran's enlistment report of medical examination revealed that the Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
0
5
0
LEFT
0
0
0
0
0

A March 1989 audiogram revealed that the Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
5
10
10
0
LEFT
20
10
10
10
0

A January 1990 audiogram revealed that the Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
5
5
0
5
0

VA treatment records dated October 2010 to January 2013 are absent of any complaints, treatment or diagnosis of tinnitus.  

The Veteran was afforded a VA examination in November 2010.  After review of the claims file, the examiner noted that the Veteran's hearing was within normal limits on the pre-enlistment audiogram in 1987 for both ears.  The examiner noted that audiograms from 1989 and 1990 did not suggest any hearing loss or significant permanent hearing threshold shifts occurred during that time.  The examiner noted that no separation physical was found and no audiograms after 1990 were found.  The examiner noted that the Veteran separated in 1992.  The examiner also noted that no report of tinnitus was found on documents reviewed in the claims folder.  The examiner noted that the Veteran reported that the onset of his tinnitus was four to five years prior and was not related to any specific incident.  The examiner explained that though no separation physical was found in the claims folder review, it was significant to note that no hearing loss exists for the frequencies 500 to 6000 Hz at the time of the examination and no significant hearing threshold shifts were apparent from the enlistment audiogram to this date.  The examiner again noted that no report of tinnitus was found on any documents reviewed in the claims folder.  The examiner concluded that as the Veteran reported that his intermittent tinnitus had onset four to five years prior, at least 13 years after military separation, his claimed tinnitus was less likely as not caused by or the result of his military noise exposure.

In the June 2012 VA addendum opinion the examiner concluded that the Veteran's tinnitus was less likely as not related to his military service.  The examiner explained that he received the Veteran's claims folder for review and opinion regarding the claim for tinnitus.  The examiner explained that no additional information was found in the claims folder than previously noted in the original body for the 2010 VA examination report.  The examiner explained that the original opinion provided on the 2010 report remains.  The examiner explained that as no significant hearing threshold shifts were documented to have occurred between the enlistment exam in 1987 to the date of the 2010 VA examination and as the Veteran reported onset of intermittent tinnitus to have occurred at least 13 years after military separation, his claimed tinnitus was less likely as not caused by or the result of his military noise exposure.

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for tinnitus. 

In this regard, the Board finds the November 2010 and June 2012 VA opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the November 2010 and June 2012 opinions were provided by an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinions are shown to have been based on a review of the Veteran's claims file, and are accompanied by a sufficient explanation.  Furthermore, the VA examiner considered and acknowledged the Veteran's lay statements of record in reaching his conclusions.  

The Board acknowledges the Veteran's assertions that his tinnitus is related to his military service.  Again, although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, determining the etiology of tinnitus falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed tinnitus is related to his in-service noise exposure requires medical expertise that the Veteran has not demonstrated.  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed and tinnitus is in any way related to his military service.  See Kahana, supra: see also Jandreau, supra.  

In regard to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's tinnitus, is properly afforded such consideration, as it is an enumerated condition under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  The Board acknowledges that on his October 2012 notice of disagreement and July 2014 VA From 9, the Veteran reported that he did not seek treatment in service because it was frowned upon.  The Board notes that it is not clear whether the Veteran is referring to his tinnitus or to another claimed condition.  As noted above, the Veteran reported at the November 2010 VA examination report that his tinnitus began in either 2005 or 2006, approximately 13 years after separation from service.  The Veteran did not suggest an earlier possible onset until after he was informed of the reasons for the denial of his claim.  Therefore, the Board places more probative value on the statements made at the November 2010 VA examination, in concluding that the Veteran's tinnitus did not have its onset in service and did not manifest to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed.Cir.1996); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As such, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's tinnitus.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert, supra.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  


REMAND

PTSD

An October 2011 VA treatment record shows that the Veteran endorsed two horrific events while in Iraq.  First, the Veteran reported that his buddy was using a heater to stay warm, the heater sparked the ammunition in the Humvee, causing a fire and he burned to death.  The second event was that he and his sergeant were on guard duty.  The sergeant opened the door of an Iraqi tank out of curiosity which set off a chain reaction and he burned to death.  The examiner diagnosed PTSD; depressive disorder not otherwise specified (NOS) and alcohol abuse dependence.  

The Veteran was afforded a VA mental health examination in May 2012.  The examiner noted that in regards to the stressor of a Sergeant being killed when a vehicle exploded, the Veteran indicated that he was asleep when this occurred, did not participate in the recovery of the body and did not see the body.  The Veteran identified the individual who died in the ammunition fire during training as William Cummings.  The examiner concluded that the Veteran did not meet the criteria for PTSD but did diagnose anxiety disorder, NOS and alcohol dependence.  The examiner also concluded that the Veteran's anxiety was at least as likely as not caused by or a result of witnessing the death of the soldier on training exercise and not related to death of the sergeant in Iraq.  

In an August 2012 stressor statement, the Veteran reported that in October or November of 1988 in Garlstedt, Germany there was a training accident occurred which involved a private Shon or Sean Cumming, whom the Veteran met while in basic training and was good friends with.  The Veteran reported that they had a fire in their ammo carrier in which he was the driver.  He reported that everyone was able to get out but Cummings.  He reported that he remembered it like it was yesterday and can still hear the screams coming from the fire.  He reported that all he could do was watch and feel helpless.  He reported that he thinks "what if".  He reported that it still pains him to this day to relive this and write this.  The Veteran did not provide any other stressors.  

In an August 2012 response, the Joint Services Records Research Center (JSRRC) noted that they coordinated their search with the US Combat Readiness/Safety Center, located at Fort Rucker, Alabama for the period of June 1, 1988 to February 2, 1989.  The JSRRC noted that the Safety Center did not provide any information pertaining to an Ammunition Carrier being on fire and burning a soldier to death during the period that was researched.  JSRRC noted that a research of the casualty data that was available to their office did not provide a soldier by the name of Shon or Sean Cumming that was killed.  JSRRC noted that however, there may be a criminal investigation filed on this incident and to contact the US Army Crime Records.  A September 2012 request to the US Army Crime Records Center regarding the Veteran's claimed stressor returned "no record".  

The Board acknowledges that the October 2011 VA examiner diagnosed PTSD and related it to two currently unconfirmed stressors, one of which the Veteran readily reports he did not actually witness.  The Board also acknowledges that the May 2012 VA examiner concluded that the Veteran's anxiety disorder was due to a currently unconfirmed stressor but did not provide any further explanation for this conclusion.  Therefore, the Board finds that service connected cannot be granted based on these opinions.  

However, the Board notes that the Veteran has provided two different names for the soldier involved in the ammunition fire incident.  Although, as noted above, a search did not find evidence of information pertaining to an ammunition carrier being on fire and burning a soldier to death, the Board finds that a remand is still necessary to search for any casualty data or criminal investigations involving a William Cummings.  

The Board also finds that the Veteran should be afforded a new VA examination to clarify whether the Veteran has a diagnosis of PTSD due to a confirmed in-service  stressor and whether any of the Veteran's other diagnosed psychiatric disabilities had there onset during service or are otherwise related to Veteran's military service.  

Sleep Impairment, Nightmares and Fatigue

The Veteran contends that he suffers from nightmares, sleep impairment and fatigue that are due to his service in the Gulf War.  As the Veteran is in receipt of the Southwest Asia Service Medal, his service in the Southwest Asia Theater of operations is conceded.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).

In regards to the Veteran's symptoms of sleep impairment and nightmares, the Board notes that the evidence of record suggests these symptoms may be related to the Veteran's claim for PTSD.  The Board notes that in an October 2010 statement, the Veteran reported that since his return from Desert Storm he only sleeps between two to three hours per night and he has nightmares all the time.  An October 2011 VA treatment record shows that the Veteran reported that he sleeps four hours per night.  He reported that he is not able to return to sleep once awakened by a nightmare.  Additionally, the May 2012 VA mental health examiner noted that one of the Veteran's symptoms was chronic sleep impairment.  

In regards to the Veteran's symptom of fatigue, a May 2012 chronic fatigue syndrome examiner concluded that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome and concluded that the Veteran's fatigue was not related to his service in the Gulf War.  The Board notes that the evidence of record suggests that the Veteran's symptoms of fatigue may be due to his sleep impairment.  In this regards, in an October 2011 buddy statement, J.B asserted that because the Veteran lacks sleep he tends to doze off during the day and his concentration is "thrown off".  She reported that the Veteran's lack of sleep affects his concentration and causes his fatigue.  Additionally, the May 2012 mental health examiner noted that the Veteran's sleep impairment interfered with his daytime activities.  
As the evidence is unclear as to the nature and etiology of the Veteran's reported sleep impairment, nightmares and fatigue, the Board finds that a remand is necessary to afford the Veteran a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent outstanding treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

2. Contact the JSRRC and US Army Crime Records Center and request a search of the death of a "William Cummings" for the period of June 1, 1988 to February 2, 1989, in Garlstedt, Germany.  

3. After receiving a response from the JSRRC and the US Army Crime Records Center, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorders.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.

The examiner should diagnose all current psychiatric disorders.  If there are different diagnoses than those of record, to include PTSD, depressive disorder and anxiety disorder, the examiner should attempt to reconcile the diagnoses.

If a PTSD diagnosis is confirmed, the examiner is to identify the stressor(s) upon which the diagnosis of PTSD was made.  In so doing the examiner should address the October 2011 VA treatment record.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder, other than PTSD, had its onset in service or is otherwise related to military service?  In so opining, the examiner should address the May 2012 VA examination report.  

The examiner should provide a thorough rationale for the conclusions reached.

4. Then, schedule the Veteran for a new VA examination to address the existence and etiology of the Veteran's sleep impairment, fatigue and nightmares.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.

The examiner should address the following:

Does the Veteran have signs and symptoms characteristic of 1) sleep impairment, 2) nightmares and/or 3) fatigue?

If the answer to the question presented in paragraph (a) is "yes," can the signs and symptoms characteristic of 1) sleep impairment, 2) nightmares and/or 3) fatigue be associated with a known clinical diagnosis?  If so, please provide the diagnosis of each disorder.

The date of onset of the signs and symptoms of the claimed conditions should be noted.  The examiners should be requested to provide a diagnosis for each claimed condition, if possible and, if not feasible, the examiners should so state.  In any event, the examiners should identify all objective indications of chronic disability.  The examiners are further requested to provide an opinion concerning the etiology of any sleep problem, nightmares, and fatigue; to include whether the veteran has a medically unexplained chronic multisystem illness defined by a cluster of any or all of those signs or symptoms, as well as the likelihood that each condition had its onset in or is otherwise related to the veteran's period of active service.  

For each disorder that is diagnosed, is it at least as likely as not (50 percent probability or greater) that this disorder had its onset during service, or was caused by or is the result of any injury, illness, or incident that occurred during service, including during his Gulf War service?

The examiner should provide a thorough rationale for the conclusions reached.

5. After completing the above, and any additional development deemed necessary, the issues should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


